MEMORANDUM *
Petitioner Felipe de Jesus Hernandez-Padilla petitions for review of the Board of Immigration Appeals’ denial of cancellation of removal. Because Petitioner’s case is in all relevant ways identical to the petitioner’s case in Nunez-Reyes v. Holder, 602 F.3d 1102 (9th Cir.2010), and in the petitioner’s case in Rice v. Holder, 597 F.3d 952 (9th Cir.2010), we grant the petition for review and remand for further proceedings. As in Nunez-Reyes, we remand on an open record, and the government is free to raise any arguments not rejected in that opinion.
Petition GRANTED; case REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.